Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 December 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My dearest & best friend
Boston 24 Decbr. 1806

I last evening recieved your almost unkind letter which was brought me by your brother & Mr Shaw the latter came to town to attend Selfridges trial which I understand commenced yesterday he looks very well and says our friends in Quincy are all in good health I have not seen them since my residence in Town Caleb is so bad a driver they cannot send for us
I am really hurt at the stile of your last letter which appears to insinuate that it is owing to my negligence that you have been disappointed in hearing from me believe me when I tell you I have written four or five different times and I can no way account for the loss of my letters I shall send this to Mr. Shaws office and hope it will prove more successful—
Adieu my beloved friend be assur’d that I love you too sincerely to wish to cause even a momentary uneasiness I too well know what I suffer’d myself during my painful separation from yourself & my darling Children willingly to occasion you one such heart rending pang and I flatter myself you are too well convinced of my affection after the proof I gave you in the Summer when my mind & my body were equally afflicted to suppose it possible—remember me affectionately to all the family & tell Adelaide I will answer her kind letter as soon as my health which is very indifferent & my Spirits which are worse will admit George is so unwell I have thought it adviseable to keep him from School that he may take such remedies as may prove of service I await with impatience the arrival of your next letter which I hope will restore peace to the heart of your affectionate Wife
L. C. Adams